Citation Nr: 0304567	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-03 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from July 1956 to July 
1961.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The Board 
undertook additional development in this case pursuant to 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The 
requested development has been completed, and this case is 
now ready for appellate review
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  Service connection is in effect for ankylosing 
spondylitis resulting in disability of the cervical, lumbar, 
and thoracic spine, both feet, and the right ankle and right 
knee, rated as 100 percent disabling. 

3.  Service connection is in effect for degenerative 
arthritis of the both hips and the left knee; loss of use of 
the lower extremities due to service connected disability is 
demonstrated.  

4.  The medical evidence shows that it is as least as likely 
as not that the veteran is so helpless as a result of service 
connected disabilities that he requires the aid and 
attendance of another person.



CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance of another person are 
met.  38 U.S.C.A. §§ 1114(l), 1502(b); (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.351(c)(3), 3.352(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Thus, the Board finds that further development is 
not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Also, given the fact that the adjudication below 
will result in a grant of the veteran's claim, the additional 
delay in the adjudication of this case which would result 
from issuing a letter to the veteran to notify him of the 
contents of the June 2002 VA examination obtained pursuant to 
development undertaken by the Board would not be justified.  
See 38 C.F.R. § 20.903.  

Criteria codified at 38 U.S.C.A. §§ 1114(l), 1502 and 
38 C.F.R. §§ 3.350 (b)(3), 3.351(c)(3) provide for additional 
monthly compensation benefits for veterans who are so 
helpless as to be in the need of regular aid and attendance 
of another person.  Under § 3.352(a), a determination as to 
the need for aid and attendance of a veteran is based on the 
actual requirements of personal assistance from others and 
takes into account inability to dress or undress, the ability 
to keep oneself ordinarily clean and presentable, the need of 
adjustment of any special prosthetic or orthopedic appliances 
which cannot be done without aid, the inability to feed 
oneself, the inability to attend to the wants of nature, or 
the inability to protect oneself from the hazards or dangers 
of daily environment.  The evidence must establish that the 
veteran is so helpless as to need the regular aid and 
attendance and not that there be a constant need.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Applying the criteria above to the facts of this case, 
service connection is in effect for, among other 
disabilities, ankylosing spondylitis resulting in disability 
of the cervical, lumbar, and thoracic spine, both feet, and 
the right ankle and right knee, rated as 100 percent 
disabling.  Service connection is also in effect for 
degenerative arthritis of the both hips and the left knee.  
In a February 2002 decision, the Board concluded that loss of 
use of the lower extremities due to service connected 
disability is demonstrated.  

As directed by the Board, the veteran was afforded a VA "Aid 
and Attendance or Housebound Examination" in June 2002.  The 
examiner specifically indicated that the claims file had been 
reviewed.  In pertinent part, this physician indicated that 
the veteran was "wheelchair bound" due to the ankylosing 
spondylitis of the cervical thoracic, and lumbosacral spine.  
The physician also reported that the veteran is unable to 
travel and requires help to go out for "any significant 
distance."  Following the examination, the physician 
concluded as follows: 

The veteran has a significant physical 
impairment caused for his various medical 
conditions which are mostly service 
connected.  He is essentially housebound 
at this time and requires help with his 
activities of daily living and hence he 
is recommended to have Aid and 
Attendance.  

While there is some clinical evidence of record that casts 
doubt on the conclusion following the June 2002 VA 
examination provided above, the probative weight of this 
"positive" medical opinion is, at a minimum, in relative 
balance with that of the "negative" evidence of record.  
Thus, the Board finds that the veteran is so disabled due to 
service connected disability that he requires the regular aid 
and attendance of another person.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.  
As such, the claim is allowed. 


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted, subject to 
regulations governing the payment of monetary awards.  


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

